Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabu (JP2016136199A).
 	Regarding claim 4, Mabu discloses an image providing device configured to provide at least one of a first image adapted to be presented to the inside of the vehicle and a second image adapted to be presented to the outside of the vehicle (8);
an optical member configured to be placed in at least one of a first state in which first light corresponding to the first image is directed to the inside of the vehicle and a second state in which second light corresponding to the second image is directed to the outside of the vehicle (12); and
a control device configured to place the optical member in the first state when the first image is provided, and to place the optical member in the second state when the second image is provided (6, 7),

	 Regarding claim 6, Mabu discloses a light source (9);
a first optical member (eyes or eye glasses of the driver A when interpreted broadly) configured to guide light emitted from the light source to a display area provided in the vehicle (retina of the driver); and
a second optical (11, 14) member provided independently from the first optical member, configured to guide light emitted from the light source to the outside of the vehicle (Fig. 13); and 
a movable reflector (the mirror body 13) configured to guide light emitted from the light source to either the first optical member or the second optical member.
Regarding claim 8, Mabu discloses a common housing defining a space for accommodating the light source, the first optical member, and the second optical member (Figure 1).
	Regarding claim 9, Mabu discloses that the display area is a portion of a window of the vehicle; and wherein light having passed through the second optical member is guided to the outside of the vehicle through the window (note Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabu (JP2016136199A).
 	Regarding claim 10, Mabu does not disclose a drawing device configured to draw a pattern in an area outside the vehicle with the second optical member.  The examiner takes Official Notice that using drawing device to draw pattern on a surface is well known in the art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a drawing device into Mabu so that a pattern could be draw on the windshield area 11.
	Regarding claim 11, Mabu does not disclose a colorizing optical member configured to colorize the light to be guided to the display area.  The examiner takes Official Notice that using color light to display images is well known in the art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mabu so that the image could be displayed in color.
Allowable Subject Matter
Claims 1-3, and 5 are allowed.
Response to Arguments
Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that Mabu fails to disclose that the head-up display device is configured to be disposed in a lamp chamber as claimed, the examiner disagrees.  As shown in Fig. 1, the head-up display device 1 is totally contained inside 
	In regards to applicant’s argument that Mabu fails to disclose a second optical member provided independently from the first optical member as claimed, the examiner disagrees.  As set forth in the rejection above, the eyes or the eyeglasses wore by the driver account for the second optical member as claimed since eyes or eyeglasses are considered optical members.  
	In view of forgoing arguments, the rejection still meets the claimed invention.  As a result, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422